department of the treasury internal_revenue_service washington d c date number release date uilc cc it a internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel income_tax accounting cc it a subject sec_263 - takeover defense expenses this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer corporation a partnership b year year year year year dollar_figureamount dollar_figuredollar_figureamount issue whether taxpayer must capitalize under sec_263 certain legal and investment banking fees it incurred as the target during a corporate takeover conclusion taxpayer must capitalize the fees it incurred during the takeover campaign facts prior to year taxpayer formerly named corporation a was a publicly traded company engaged in the food-service business its business primarily involved the development and operation of operations under various trade names taxpayer became the target of a takeover attempt in year when partnership b began purchasing a significant number of taxpayer shares of common_stock on the open market and approached taxpayer’s management to attempt to achieve their cooperation in a takeover taxpayer rejected partnership b’s acquisition proposal partnership b then commenced an unsolicited tender offer for taxpayer’s common_stock taxpayer took a number of steps attempting to thwart the takeover including the issuance of preferred_stock purchase rights to its common_stock holders the filing of a lawsuit against partnership b the vigorous defense of several lawsuits filed against it by partnership b the postponement of the year annual meeting of stockholders during a proxy fight instigated by partnership b and the active evaluation of potential financial alternatives to the partnership b tender offer in fighting the takeover taxpayer paid fees of dollar_figureamount to certain investment advisors banks and lawyers moreover there is evidence that the bulk of the fees paid were to evaluate the fairness of offers received or to be received-regardless of whether these offers were solicited unwelcome or otherwise the attempts to thwart taxpayer’s acquisition proved futile and in early year its board_of directors announced that the company was for sale to the highest bidder on the advice of their investment advisors taxpayer’s board recommended that the shareholders accept an increased offer from a corporation owned by partnership b over the following several months partnership b’s acquiring_corporation lined up the permanent financing necessary to complete the transaction in late year the acquisition was approved by the shareholders a subsidiary of a corporation owned by partnership b was the acquisition vehicle it acquired of taxpayer stock and then merged into taxpayer on its federal corporate_income_tax returns for year sec_1 and taxpayer deducted as ordinary and necessary business_expenses the various amounts paid to investment bankers and law firms with regard to the above transactions law and analysis as related above taxpayer engaged others to render certain legal financial and investment advice concerning the proposed acquisition of its stock as such the facts of this case are similar to the situation in 503_us_79 with the purported distinction that the acquisition in the latter was a friendly one from the beginning both targets hired investment banking firms to determine if the buyout price being offered was a fair price as well as to advise how to proceed strategically both companies incurred significant expense in that process both companies were ultimately acquired the court upheld our position in indopco that all the expenses involved must be capitalized while noting that long-term benefits were also inherent in the corporate restructuring as a consequence of the buyout taxpayer was ostensibly saddled with dollar_figuredollar_figureamount in both public and private debt transferred to it by the acquiring_corporation subsequently as a result of the cost of servicing the debt assumed by taxpayer and the limitations on its resources for funding its business needs taxpayer ultimately found that it could not survive under its resulting debt structure in year it tried a recapitalization in year taxpayer was forced to file for bankruptcy protection under chapter although it has since emerged from bankruptcy in year it remains highly leveraged taxpayer for its part argues that all of the countermeasures it took and the litigation that ensued manifests the hostile nature of the takeover and the fact that it was merely defending itself against interests that had no experience in its particular business and which could prove deleterious to that business additionally it maintains that there was absolutely no future benefit to it as a result of the merger in light of the amount of debt it would be forced to take on and which in fact was ultimately reflected in the bankruptcy filing these factual assertions may be true nevertheless it is our view that these do not constitute supporting grounds for allowing current deduction treatment while apparently conceding that so-called friendly merger costs of a target_corporation may require capitalization treatment taxpayer argues that hostile defenses nonetheless may be deducted citing federated department stores inc v united_states u s t c big_number s d ohio the court upheld the decision of the bankruptcy court that the costs incurred in the target’s failed defense of a takeover were deductible and relying chiefly upon a e staley manuf119_f3d_482 7th cir rev’g 105_tc_166 in staley the seventh circuit held that the target’s investment banker fees in a takeover battle were deductible as taxpayer notes the appellate court stated that indopco did not change the law with respect to costs incurred to defend a business f 3d pincite the court found that the bulk of the fees were paid to frustrate the occurrence of the merger id pincite the seventh circuit focused on the law applicable to defending a business it stated that proxy expenses for example to defend corporate policy are conceded deductible see 237_fsupp_80 d conn revrul_67_1 1967_1_cb_28 after analyzing the various expenses_incurred it held that the majority were incurred to defend against takeover and were thus deductible only those expenses directly facilitating the eventual merger were to be capitalized the aforementioned arguments ignore the tenet that expenses_incurred in connection with the creation and adoption of a shareholder rights plan or other corporate capital structure should be capitalized see 503_us_79 at fn and the changes in corporate that is presumably with the qualification that long-term benefits are actually reaped the circuit_court also rejected the notion suggested by the tax_court that the costs were not incurred in the corporation’s trade_or_business and were instead a nondeductible dividend for the benefit of the shareholders of the target structure cases cited there in brief it is of no consequence that the measures were adopted for the immediate purpose of defending against hostile merger overtures with respect to the argument that the heavy debt-saddling negated any putative long-term benefits of the acquisition--while having some initial practical appeal-the contention should also be rejected as the tax_court has noted w e find petitioner’s debt equity argument less persuasive because in the context of leveraged buyouts these transactions typically rely on large amounts of debt and increase debt equity ratios in the acquired or newly formed companies well beyond conventional norms accepting petitioner’s argument conceptually would require us to conclude that whenever an acquisition results in an increase in the target’s debt to equity ratio a finding that no long-term benefit was obtained must follow we cannot accept such a sweeping generalization as a universal truth 99_tc_648 on the basis of the foregoing analysis it is our position that capitalization treatment should be required for the fees in issue case development hazards and other considerations heather c maloy by thomas d moffitt acting chief branch income_tax accounting division
